Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Response 
	In Applicant’s Response dated 9/1/22, the Applicant amended claims 1, 5, 8, canceled 2, 4, 6, and argued the claims previously rejected in the Office Action dated 6/2/22. 
	In light of the Applicants amendments and remarks, the claim rejections under 35 USC 102 have been withdrawn.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Waelbroeck et al., United States Patent Publication 2009/028154 A1 (hereinafter “Waelbroeck”), in view of Gangi, United States Patent Publication 2006/0169768.
Claim 1:
	Waelbroeck discloses:
An apparatus for providing information comprising:
a memory configured to store personal data; and a processor coupled to the memory and configured to, in response to reception of a provision request to provide personal data on a data originator (see paragraphs [0030] and [0031]). Waelbroeck teaches requesting confidential information:
when a number of the holder identifier is equal to or less than a threshold and the transaction identifier includes the holder identifier of the apparatus (see paragraph [0056]). Waelbroeck teaches determining if there is reasonable number of holders that have the confidential information and if so then proceeding with the order;
transmit an error to an apparatus that uses the personal data when the number is greater than the threshold or the transaction identifier does not include the identifier (see paragraphs [0054]) Waelbroeck will get an error message when the coordination may be to limit the total number of parties to be notified of an order to a given upper bound (for example, show this order to at most three participants);
associate the personal data stored in the memory and the holder identifier with the transaction identifier (see paragraphs [0037] and [0045]). Waelbroeck teaches associating the data stored in memory with the data in the order, and
provide the personal data associated with the transaction identifier to the apparatus that uses the personal data (see paragraphs [0052] and [0053]). Waelbroeck teaches providing and displaying the confidential data associated with the order ID (which includes the pieces of personal data acquired from originator and two or more request destinations) to the destination.

Waelbroeck fails to expressly disclose creating the transaction identifier based on the combination of a holder identifier acquired from two or more request destinations and a selected identifier such as originator, encrypted or association identifier.

Gangi discloses:
create a transaction identifier based on a combination of a holder identifier acquired from two or more request destinations and a one selected from an originator identifier, an encrypted identifier, and an association identifier (see paragraph [0048]). Gangi creates a transaction ID that contains information such as the personal ID (originator ID) and multiple provide IDs (holder ID) , 
the holder identifier being related to the apparatus, the originator identifier being related to the data originator, the encrypted identifier being acquired by encrypting the originator identifier, and the association identifier being associated with the encrypted identifier (see paragraphs [0043] and [0044]). Gangi teaches an ID related to the apparatus, IDs of the providers who will receive the personal data and ID of whose personal data it is.

Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was filed to include creating a transaction ID based on a combination for the purpose of efficiently providing all of the details of a trade through a transaction ID, as taught by Gangi. 

Claim 5:
	Waelbroeck discloses:
A method for providing information, the method comprising:
in response to reception of a provision request to provide personal data on a data originator (see paragraphs [0030] and [0031]). Waelbroeck teaches requesting confidential information,
when a number of the holder identifier is equal to or less than a threshold and the transaction identifier includes the holder identifier of the apparatus (see paragraph [0056]). Waelbroeck teaches determining if there is reasonable number of holders that have the confidential information and if so then proceeding with the order;
transmitting an error to an apparatus that uses the personal data when the number is greater than the threshold or the transaction identifier does not include the identifier (see paragraphs [0054]) Waelbroeck will get an error message when the coordination may be to limit the total number of parties to be notified of an order to a given upper bound (for example, show this order to at most three participants);
associating the personal data stored in the memory and the holder identifier with the transaction identifier (see paragraphs [0037] and [0045]). Waelbroeck teaches associating the data stored in memory with the data in the order, and
providing the personal data associated with the transaction identifier to the apparatus that uses the personal data (see paragraphs [0052] and [0053]). Waelbroeck teaches providing and displaying the confidential data associated with the order ID (which includes the pieces of personal data acquired from originator and two or more request destinations) to the destination.

Waelbroeck fails to expressly disclose creating the transaction identifier based on the combination of a holder identifier acquired from two or more request destinations and a selected identifier such as originator, encrypted or association identifier.

Gangi discloses:
create a transaction identifier based on a combination of a holder identifier acquired from two or more request destinations and a one selected from an originator identifier, an encrypted identifier, and an association identifier (see paragraph [0048]). Gangi creates a transaction ID that contains information such as the personal ID (originator ID) and multiple provide IDs (holder ID) , 
the holder identifier being related to the apparatus, the originator identifier being related to the data originator, the encrypted identifier being acquired by encrypting the originator identifier, and the association identifier being associated with the encrypted identifier (see paragraphs [0043] and [0044]). Gangi teaches an ID related to the apparatus, IDs of the providers who will receive the personal data and ID of whose personal data it is.

Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was filed to include creating a transaction ID based on a combination for the purpose of efficiently providing all of the details of a trade through a transaction ID, as taught by Gangi. 

Claim 8:
	Waelbroeck discloses:
A system for providing information, comprising:
a personal-data requestor apparatus (see paragraphs [0030] and [0031]). Waelbroeck teaches a requestor for confidential information; and
a request destination apparatus that holds the personal data (see paragraphs [0030] and [0031]). Waelbroeck teaches a request destination to the apparatus that hold the personal data,
wherein, in response to reception of a search condition, the personal-data requestor apparatus specifies data holder apparatuses that satisfy the search condition with reference to an item name in personal data that a plurality of data holders individually hold, the personal data being stored in a memory (see paragraph [0031]). Waelbroeck teaches submitting an advertisement for confidential data to be searched and matched with multiple data holder apparatuses that satisfy the search condition in reference for the confidential information requested,
creates a personal-data provision request that specifies one of combinations selected from the specifies data holder using a value equal to or less than a threshold (see paragraphs [0055]-[0056]). Waelbroeck teaches creating a request specifying the holder using a threshold of how many shares and satisfying the criteria of being the top 3 holders, and
transmits the created provision request to the request destination apparatuses of the combination, and wherein, in response to reception of a provision request to provide personal data on a data originator, the request destination apparatus holds the personal data (see paragraphs [0055] and [0056]). Waelbroeck teaches transmitting the provision request to the apparatuses and provide the confidential data from the data holder,
when a number of the holder identifier is equal to or less than a threshold and the transaction identifier includes the holder identifier of the apparatus (see paragraph [0056]). Waelbroeck teaches determining if there is reasonable number of holders that have the confidential information and if so then proceeding with the order;
transmits an error to an apparatus that uses the personal data when the number is greater than the threshold or the transaction identifier does not include the identifier (see paragraphs [0054]) Waelbroeck will get an error message when the coordination may be to limit the total number of parties to be notified of an order to a given upper bound (for example, show this order to at most three participants);
associates the personal data stored in the memory and the holder identifier with the transaction identifier (see paragraphs [0037] and [0045]). Waelbroeck teaches associating the data stored in memory with the data in the order, and
provides the personal data associated with the transaction identifier to the apparatus that uses the personal data (see paragraphs [0052] and [0053]). Waelbroeck teaches providing and displaying the confidential data associated with the order ID (which includes the pieces of personal data acquired from originator and two or more request destinations) to the destination.

Waelbroeck fails to expressly disclose creating the transaction identifier based on the combination of a holder identifier acquired from two or more request destinations and a selected identifier such as originator, encrypted or association identifier.

Gangi discloses:
create a transaction identifier based on a combination of a holder identifier acquired from two or more request destinations and a one selected from an originator identifier, an encrypted identifier, and an association identifier (see paragraph [0048]). Gangi creates a transaction ID that contains information such as the personal ID (originator ID) and multiple provide IDs (holder ID) , 
the holder identifier being related to the apparatus, the originator identifier being related to the data originator, the encrypted identifier being acquired by encrypting the originator identifier, and the association identifier being associated with the encrypted identifier (see paragraphs [0043] and [0044]). Gangi teaches an ID related to the apparatus, IDs of the providers who will receive the personal data and ID of whose personal data it is.

Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was filed to include creating a transaction ID based on a combination for the purpose of efficiently providing all of the details of a trade through a transaction ID, as taught by Gangi. 

Response to Arguments
Applicant’s arguments, see REM filed 9/1/22, with respect to the rejection of claims 1, 2, 4-7 and 8 under 35 USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Waelbroeck in view of Gangi.
Claims 1, 5, 8:
	Applicant argues Waelbroeck fails to describe the combination of different identifiers as claims.
	The Examiner agrees. 
	The Examiner has a new ground of rejection and introduced Gangi (see the above rejection of Claims 1, 5 and 8. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIONNA M BURKE whose telephone number is (571)270-7259. The examiner can normally be reached M-F 8a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on (571)272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIONNA M BURKE/Examiner, Art Unit 2176                                                                                                                                                                                                        11/4/22